Citation Nr: 1443381	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for multiple sclerosis.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) from February 2010 (PTSD) and April 2010 (knees, hips, shoulder, and MS) rating decisions of a Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file.

The claims to reopen a claim of service connection for MS, service connection for PTSD (on de novo review), and service connection for bilateral knee, bilateral hip, and right shoulder disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied the Veteran service connection for PTSD based essentially on a finding that there was no diagnosis of PTSD and no corroborating evidence of a stressor event in service.

2.  Evidence received since the October 2007 rating decision includes new allegations of a "fear of hostile military or terrorist activity" during service which under 38 C.F.R. § 3.304(f) may constitute a stressor event underlying a diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the portion of the claim that is being decided (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the April 2014 the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, particularly nexus to service, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Effective July 12, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of a stressor in service.  The final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4)  as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to the instant claim as it was filed in July 2009 and has been pending since.  

VA's guidelines for applying the revised 38 C.F.R. § 3.304(f) in a claim to reopen provide that it will accept a Veteran's lay statement regarding an in-service stressor-related "fear of hostile military or terrorist activity" as sufficient to constitute new and material evidence sufficient to reopen the previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  (emphasis added).  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will also be sufficient for reopening a claim if the Veteran's record otherwise shows service in a location involving exposure to "hostile military of terrorist activity."  See VBA Training Letter No. 10-5 (July 16, 2010).  

An October 2007 rating decision denied service connection for PTSD based essentially on findings that there was no evidence of a current diagnosis of PTSD, or of a precipitating stressful experience in service.  He was notified of the October 2007 rating decision and of his appellate rights.  He did not file a notice of disagreement with that decision or submit evidence within the following year, and it is final based on the evidence of record at the time.  38 U.S.C.A. § 7105.

Evidence received since the October 2007 rating decision includes VA treatment records showing an Axis I diagnosis of PTSD by history and testimony from the Veteran of his fear of enemy action while serving in Vietnam.  See Tr. at 20.  This evidence was not of record in 2007, and is new.  It pertains to unestablished facts necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating such claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for PTSD may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

While the amendment to the regulation governing claims of service connection for PTSD, coupled with the Veteran's accounts of being in a constant state of fear of hostile action while in Vietnam, suffice to satisfy the Shade low threshold for reopening the claim of service connection for PTSD, further development is necessary to meet the regulatory criteria for substantiating the claim on the merits.  Specifically, a medical opinion is needed regarding whether or not he meets the criteria for a diagnosis of PTSD based on a fear of hostile action.  

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  While claims to reopen where the prior final denial of the claim was limited to a specific diagnosis fall outside the scope Clemons, the reasoning in Clemons applies on de novo review once a claim has been reopened.  

Further, the Veteran testified that he receives Social Security Administration (SSA) disability benefits.  Tr. at 9.  Records pertaining to the award of such benefits are constructively of record, may contain pertinent information, and must be secured.
Accordingly, the case is REMANDED for the following:

1. Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the disabilities on appeal.

3.  If SSA records received show or suggest the Veteran has knee, hip, and/or right shoulder disabilities, arrange for all further development indicated (to include securing any further pertinent records identified in the SSA records and/or examinations to secure confirm diagnoses and establish the etiology of the disability(ies), i.e., whether they are related to service, disease or injury therein.

4.  Thereafter, make a formal determination for the record (to include rationale) as to whether there is credible supporting evidence of a stressor event in service (identifying the stressor), and whether the Veteran's service involved circumstances consistent with a fear of hostile military/terrorist activity.  

5.  Thereafter arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to specifically include PTSD) that is related to his active service.  The examiner must be advised of the RO's findings regarding whether there is corroborating evidence of a stressor event in service, and whether the Veteran served in circumstances consistent with a fear of hostile activity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD related to a corroborated stressor event in service (or based on a fear of hostile/terrorist activity).  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

(b)  For each psychiatric disability entity other than PTSD diagnosed, opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

7.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


